DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 11, 15, 17 and 21 of U.S. Patent No. 10,980,006. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim method and apparatus enabling multiple transmissions to one or multiple destinations using multiple grants. The comparison is summarized in the below table.
Instant Application 17/226,573
U.S. Patent No. 10,980,006
1. A method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a first radio resource control (RRC) message including first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period; receiving, from the base station, a second RRC message including second information indicating whether the terminal performs the multiple transmissions in the one SC period; and performing the multiple transmissions in the one SC period based on the second information.  

4. The method of claim 1, wherein the multiple transmissions are performed to different destination terminals.  
1. A method for performing a sidelink communication by a terminal, the method comprising: transmitting, to a base station, capability information including first information indicating whether the terminal supports multiple transmissions of the sidelink communication to different destination terminals in a sidelink control (SC) period; receiving, from the base station, configuration information for the multiple transmissions; and performing the multiple transmissions in the SC period based on the configuration information, wherein the configuration information includes second information indicating whether the multiple transmissions to the different destination terminals are to be performed by the terminal in the SC period.
3. The method of claim 1, wherein the second RRC message is an RRC connection reconfiguration message.  
5. The method of claim 1, wherein the second information is included in a radio resource control (RRC) connection reconfiguration message.
6. A method performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, a first radio resource control (RRC) message including first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period; and transmitting, to the terminal, a second RRC message including second information indicating whether the terminal performs the multiple transmissions in the one SC period.  

9. The method of claim 6, wherein the multiple transmissions are performed to different destination terminals.  
6. A method for supporting a sidelink communication by a base station, the method comprising: receiving, from a terminal, capability information including first information indicating whether the terminal supports multiple transmissions of the sidelink communication to different destination terminals in a sidelink control (SC) period; and transmitting, to the terminal, configuration information for the multiple transmissions, wherein the multiple transmissions in the SC period is based on the configuration information, and wherein the configuration information includes second information indicating whether the multiple transmissions to the different destination terminals are to be performed by the terminal in the SC period.
8. The method of claim 6, wherein the second RRC message is an RRC connection reconfiguration message.  
10. The method of claim 1, wherein the second information is included in a radio resource control (RRC) connection reconfiguration message
11. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: transmit, to a base station via the transceiver, a first radio resource control (RRC) message including first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period, receive, from the base station via the transceiver, a second RRC message including second information indicating whether the terminal performs the multiple transmissions in the one SC period, and performing the multiple transmissions in the one SC period via the transceiver based on the second information.  

14. The terminal of claim 11, wherein the multiple transmissions are performed to different destination terminals.  
11. A terminal for performing a sidelink communication, the terminal comprising: a transceiver; and a processor configured to: control the transceiver to transmit, to a base station, capability information including first information indicating whether the terminal supports multiple transmissions of the sidelink communication to different destination terminals in a sidelink control (SC) period, control the transceiver to receive configuration information for the multiple transmissions, and perform the multiple transmissions in the SC period based on the configuration information, wherein the configuration information includes second information indicating whether the multiple transmissions to the different destination terminals are to be performed by the terminal in the SC period.
13. The terminal of claim 11, wherein the second RRC message is an RRC connection reconfiguration message.  
15. The terminal of claim 11, wherein the second information is included in a radio resource control (RRC) connection reconfiguration message
16. A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: receive, from a terminal via the transceiver, a first radio resource control (RRC) message including first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period, and transmit, to the terminal via the transceiver, a second RRC message including second information indicating whether the terminal performs the multiple transmissions in the one SC period.  

19. The base station of claim 16, wherein the multiple transmissions are performed to different destination terminals.  
17. A base station for supporting a sidelink communication, the base station comprising: a transceiver; and a processor configured to: control the transceiver to receive, from a terminal, capability information including first information indicating whether the terminal supports multiple transmissions of the sidelink communication to different destination terminals in a sidelink control (SC) period, and control the transceiver to transmit to the terminal, configuration information for the multiple transmissions, wherein the configuration information includes second information indicating whether the multiple transmissions to the different destination terminals are to be performed by the terminal in the SC period.
18. The base station of claim 16, wherein the second RRC message is an RRC connection reconfiguration message.  
21. The base station of claim 17, wherein the second information is included in a radio resource control (RRC) connection reconfiguration message.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al. (US 2016/0338094, hereinafter “Faurie”) in view of Wang et al. (US 2018/0213509, hereinafter “Wang”).
For claims 1 and 11, Faurie discloses A method performed by a terminal in a wireless communication system (FIG. 9 is a message flow diagram illustrating an example resource allocation process 900 for a UE that operates in network scheduled mode according to the technique described in FIG. 3; see Faurie par. 0091), the method comprising: 
transmitting, to a base station, a first radio resource control (RRC) message including first information (In some cases, multiple uplink or downlink data flows may be served by a first UE for the same group in a given SC period; see Faurie par. 0092; At step 3, the first UE enters into RRC_CONNECTED state. At step 4, the first UE transmits sidelink UE information to the base station; see Faurie par. 0095 and Fig. 9); 
receiving, from the base station, a second RRC message (At step 5, the first UE receives an RRC connection reconfiguration message from the base station… the sidelink allocation information may be valid for an SC period; see Faurie par. 0095-0097 and Fig. 9;  the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PCS interface or a sidelink transmission link...The Configuration information of this pool may be communicated to the first UE in an RRCConnectionReconfiguration message or other RRC messages; see Faurie par. 0099); and 
performing the multiple transmissions in the one SC period based on the second information (At step 7 s, the first UE sends a resource allocation grant to the second UE. The resource allocation grant indicates the resource for the sidelink transmission based on the sidelink allocation information received from the base station at step 7u. At step 8s, the second UE uses the resource indicated in the resource allocation grant to transmit over the PCS interface. At step 8u, the first UE relays the data to the base station over the Uu interface; see Faurie par. 0096-0097 and Fig. 9).
Faurie does not explicitly disclose first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period. Wang discloses first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period (the first indication information is used to inform the network device that the UE is capable of sending data to at least one destination address in one resource scheduling period by using multiple time frequency resources; see Wang par. 0150-0151, 0169 and Fig. 2; the resource scheduling period may be a resource scheduling (Source Aligmnent, SA) period in the prior art, or may be a sidelink control (SC) period carrying SA information in the prior art; see Wang par. 0211).
Faurie does not explicitly disclose message including second information indicating whether the terminal performs the multiple transmissions. Wang discloses message including second information indicating whether the terminal performs the multiple transmissions (sending, by the network device according to the first indication information and the resource request message, second indication information to the UE, and allocating, to the UE, the time frequency resources used by the UE to send the at least two pieces of second to-be-sent data in one resource scheduling period, where the second indication information is used to indicate, to the UE, a mapping relationship between the time frequency resources allocated by the network device to the UE and a first destination address; see Wang par. 0160, 0261).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Faurie's invention to resolve technical problem of a relatively large delay and relatively low data sending efficiency of UE when the UE sends multiple pieces of D2D data (see Wang par. 0147).
Specifically for claim 11, Faurie discloses A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: (FIG. 18 is a block diagram illustrating an example user equipment (UE) device 1800. The illustrated device 1800 includes a processing unit 1802, a computer-readable storage medium 1804 (for example, ROM or flash memory), a wireless communication subsystem 1806, a user interface 1808, and an I/O interface 1810; see Faurie par. 0146 and Fig. 18).
For claims 3, 13 and 18, Faurie discloses The method of claim 1, wherein the second RRC message is an RRC connection reconfiguration message (The Configuration information of this pool may be communicated to the first UE in an RRCConnectionReconfiguration message or other RRC messages; see Faurie par. 0099, 0124, 0134 and Fig. 9).
For claims 4, 14 and 19, Faurie discloses The method of claim 1, wherein the multiple transmissions are performed to different destination terminals (the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PCS interface or a sidelink transmission link. In some cases, the first UE may be a relay UE and the other UEs are one or more remote UEs…The resources of a single pool may be shared between the first UEs and other UE(s) for their sidelink transmissions… The first UE may split the resource pool in two or more subsets, a first subset to be used by the first UE and a second or more subsets to be used by other UEs. The first UE may indicate the configuration information of the second or more subsets of sidelink resources (SCI and data resources) to the other; see Faurie par. 0099).
For claims 5, 15 and 20, Faurie does not explicitly disclose The method of claim 1, wherein, in case that the first information indicates that the terminal supports the multiple transmissions of the sidelink communication in the one SC period, the first information further indicates a number of the multiple transmissions supported by the terminal. Wang discloses The method of claim 1, wherein, in case that the first information indicates that the terminal supports the multiple transmissions of the sidelink communication in the one SC period, the first information further indicates a number of the multiple transmissions supported by the terminal (The first indication information is the capability indication information that is used to: indicate whether the UE has a capability of sending data to at least one destination address in one resource scheduling period by using multiple time frequency resources, and instruct the network device to obtain, according to the capability indication information, a preset first maximum quantity of time frequency resources that can be used by the UE in one resource scheduling period (that is, a preset maximum quantity of grants that can be used by the UE in one resource scheduling period), where the capability indication information may include one or more bits; see Wang par. 0172). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Faurie's invention to resolve technical problem of a relatively large delay and relatively low data sending efficiency of UE when the UE sends multiple pieces of D2D data (see Wang par. 0147).
For claims 6 and 16, Faurie discloses A method performed by a base station in a wireless communication system (FIG. 9 is a message flow diagram illustrating an example resource allocation process 900 for a UE that operates in network scheduled mode according to the technique described in FIG. 3; see Faurie par. 0091), the method comprising: 
receiving, from a terminal, a first radio resource control (RRC) message including first information (In some cases, multiple uplink or downlink data flows may be served by a first UE for the same group in a given SC period; see Faurie par. 0092; At step 3, the first UE enters into RRC_CONNECTED state. At step 4, the first UE transmits sidelink UE information to the base station; see Faurie par. 0095 and Fig. 9); and 
transmitting, to the terminal, a second RRC message including second information (At step 5, the first UE receives an RRC connection reconfiguration message from the base station… the sidelink allocation information may be valid for an SC period; see Faurie par. 0095-0097 and Fig. 9;  the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PCS interface or a sidelink transmission link...The Configuration information of this pool may be communicated to the first UE in an RRCConnectionReconfiguration message or other RRC messages; see Faurie par. 0099).
Faurie does not explicitly disclose first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period. Wang discloses first information indicating whether the terminal supports multiple transmissions of a sidelink communication in one sidelink control (SC) period (the first indication information is used to inform the network device that the UE is capable of sending data to at least one destination address in one resource scheduling period by using multiple time frequency resources; see Wang par. 0150-0151, 0169 and Fig. 2; the resource scheduling period may be a resource scheduling (Source Aligmnent, SA) period in the prior art, or may be a sidelink control (SC) period carrying SA information in the prior art; see Wang par. 0211).
Faurie does not explicitly disclose message including second information indicating whether the terminal performs the multiple transmissions. Wang discloses message including second information indicating whether the terminal performs the multiple transmissions (sending, by the network device according to the first indication information and the resource request message, second indication information to the UE, and allocating, to the UE, the time frequency resources used by the UE to send the at least two pieces of second to-be-sent data in one resource scheduling period, where the second indication information is used to indicate, to the UE, a mapping relationship between the time frequency resources allocated by the network device to the UE and a first destination address; see Wang par. 0160, 0261).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wang's arrangement in Faurie's invention to resolve technical problem of a relatively large delay and relatively low data sending efficiency of UE when the UE sends multiple pieces of D2D data (see Wang par. 0147).
Specifically for claim 16, Faurie discloses A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: (see Base Station in Fig. 9).
Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie and Wang, and further in view of Burbidge et al. (US 2016/0227514, hereinafter “Burbidge”).
For claims 2, 12 and 17, the combination of Faurie and Wang does not explicitly disclose The method of claim 1, wherein the first RRC message is an UECapabilitylnformation message. Burbidge discloses The method of claim 1, wherein the first RRC message is an UECapabilitylnformation message (At 204, UE 104 may transmit a radio resource control (RRC) UECapabilityinformation message to eNB 102; see Burbidge par. 0027, 0039 and Figs. 2 and 4). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Burbidge's arrangement in Faurie's invention to facilitate the provision of reliable coverage/service to UEs positioned in locations at which they are unable to reliably receive transmissions according to standard procedures (see Burbidge par. 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415